                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

HOWARD L. TOMS,

          Plaintiff,                                           Case No. 3:18-cv-169

vs.

COMMISSIONER OF SOCIAL SECURITY,                               District Judge Walter H. Rice
                                                               Magistrate Judge Michael J. Newman
          Defendant.


                                 REPORT AND RECOMMENDATION1


          This is a Social Security disability appeal filed by pro se Plaintiff. The Commissioner

appeared in the case by filing the Administrative Record on August 3, 2018. Pro se Plaintiff was

required to file his Statement of Errors within 48 days after service of the Administrative Record.

See S.D. Ohio Civ. R. 8.1(b) (requiring that the Statement of Errors be filed within 45 days after

service of the administrative record); see also Fed. R. Civ. P. 6(d) (permitting an additional 3 days

to act when served by regular mail).

          When pro se Plaintiff failed to file his Statement of Errors within the required time, the

Court, acting sua sponte, issued a Show Cause Order directing him to show cause or to otherwise

file the Statement of Errors within 14 days, i.e., on or before October 9, 2018. See doc. 10. Plaintiff

was also notified that his failure to comply with the terms of the Show Cause Order could result

in the dismissal of his Social Security disability appeal for failure to prosecute. See id. Despite

the foregoing, Plaintiff failed to show cause or otherwise file his Statement of Errors as ordered




1
    Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.
and the time for doing so has expired. Therefore, the undersigned RECOMMENDS that this case

be DISMISSED pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute.

        IT IS SO ORDERED.



Date:   October 11, 2018                           s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to

SEVENTEEN days because this Report and Recommendation is being served by one of the

methods of service listed in Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F), and may be extended further

by the Court on timely motion for an extension. Such objections shall specify the portions of the

Report and Recommendation objected to, and shall be accompanied by a memorandum of law in

support of the objections. If the Report and Recommendation is based in whole or in part upon

matters occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may respond

to another party’s objections within FOURTEEN days after being served with a copy thereof. As

is made clear above, this period is likewise extended to SEVENTEEN days if service of the

objections is made pursuant to Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F). Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).1
